Case: 15-60710      Document: 00513864391         Page: 1    Date Filed: 02/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 15-60710
                                                                                FILED
                                                                          February 6, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JOSEPH L. WESTBROOKS,

                                                 Plaintiff-Appellant

v.

JENIFER WHITE;             OFFICER       SEQUEIA        WREN;       WARDEN             SONJA
STANCIEL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:15-CV-30


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Following a disciplinary hearing, Joseph L. Westbrooks, Mississippi
prisoner # 78656, was found guilty of assault and, as a result, had his custody
status reclassified. Westbrooks filed a civil rights complaint under 42 U.S.C.
§ 1983 alleging that the defendants, employees of the Mississippi Department
of Corrections (MDOC), had denied him due process by failing to follow



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60710    Document: 00513864391     Page: 2   Date Filed: 02/06/2017


                                 No. 15-60710

multiple MDOC policies and procedures in relation to his disciplinary
proceedings, including the requirement that he be allowed to present witnesses
in his defense. The district court dismissed the complaint for failing to state a
claim upon which relief could be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii), and
Westbrooks appealed. Reviewing the district court’s action de novo, see Green
v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010), we affirm.
      Due process mandates that an inmate be afforded minimum procedural
protections during institutional disciplinary proceedings if the resulting
punishment would “impos[e] atypical and significant hardship on the inmate
in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S.
472, 484 (1995); see Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974). The mere
adjustment of an inmate’s custodial classification, however, does not implicate
a liberty interest protected by the Due Process Clause. Neals v. Norwood, 59
F.3d 530, 533 (5th Cir. 1995). Westbrooks does not contend that as a result of
his reclassification he has been deprived of any privilege, such as good-time
credits, that he had already accrued. Cf. Wolff, 418 U.S. at 556-58; see Luken
v. Scott, 71 F.3d 192, 193 (5th Cir. 1995) (holding that an inmate’s loss of the
opportunity to earn future good-time credits does not implicate due process).
Consequently, Westbrooks fails to show that his punishment, without more,
imposed atypical or significant hardship upon him requiring the provision of
minimum procedural protections. See Sandin, 515 U.S. at 484. The district
court thus did not err in dismissing his complaint for failing to state a claim
upon which relief could be granted.           See Green, 623 F.3d at 280;
§ 1915(e)(2)(B)(ii). Westbrooks complains that the district court dismissed his
complaint without affording him the opportunity to amend; however, he fails
to point to anything he would have pleaded that would alter the outcome here.




                                       2
    Case: 15-60710    Document: 00513864391     Page: 3   Date Filed: 02/06/2017


                                 No. 15-60710

We conclude that the district court did not reversibly err. See Bazrowx v. Scott,
136 F.3d 1053, 1054 (5th Cir. 1998).
      AFFIRMED.




                                       3